Fourth Court of Appeals
                                San Antonio, Texas
                                      June 25, 2015

                                   No. 04-14-00564-CV

              IN THE ESTATE OF WADE R. BEDELL, JR., DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2013-PC-0636
                         Honorable Tom Rickhoff, Judge Presiding


                                     ORDER
    Appellant's first unopposed motion for extension of time to file reply brief is hereby
GRANTED. Appellant's reply brief is due on or before July 20, 2015.




                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court